DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 15 has been amended.  Claims 14 and 16 are cancelled.  Claims 1-13 and 15 are pending, and are under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Mr. Benjamin A. Berkowitz on 11/12/2021 has been entered.   

Response to Arguments/Amendments
Specification
 
Applicants’ amendment to specification obviates the objection.  The objection is withdrawn.

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicants’ amendment to claim 15 by further limiting the porous metal oxide having a pore volume of 0.3 cm3/g or larger, a specific surface area of 180 m2/g or larger, and an average pore size of 9 nm or larger, wherein the porous metal oxide consists of porous titania, porous zirconia, or porous alumina.   In addition, Applicant argues that “Polli’s (the `671 publication) Examples and Comparative Examples are based on Al2O3/SiO2 composite oxides prepared from aluminum sulfate, sodium aluminate, and sodium silicate (see Polli, at paras. [0115], [0117], [0118] (Examples 1, 3; Comparative Examples C1, C2)) or a composite oxide comprising Al2O3 and La2O3 (see id. at para. [0126] (Example 3)). None of these composite oxides “consists of porous titania, porous zirconia, or porous alumina,” as recited in amended claim 15.  
alumina, comprising: aluminum oxide, optionally, silicon oxide and aluminosilicates, and optionally one or more dopants.  Because silicon oxide and aluminosilicates, and one or more dopants are optional according to claim 1 of the `671, only aluminum oxide is required.  In addition, the physical properties of the porous alumina (aluminum oxide) of the `671 publication reads on the physical properties of the porous metal oxide of Applicant’s claim 15.  Therefore, the `671 anticipates amended claim 15, and the rejection of claim 15 is maintained.
The rejection of claims 14 and 16 are moot, because the claims have been cancelled.

The rejection of claims 15 over the `118 patent is withdrawn in view of the amendment to claim 15.  The rejection of claims 14 and 16 are moot, because the claims have been cancelled.

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s argument is on the ground that Example 1 of Wassermann (the `118 patent) fails to disclose any volume of 30% aqueous NH4HCO3 solution used in this process; the Examiner speculates that the amount could be 200 ml, in which case the mass of NH4HCO3 (alleged to correspond to the recited “pore forming agent”) would be 60g, with respect to 100 g aluminum alcoholate (alleged to correspond to the recited “metal source”).  Applicant argues that nothing in the `118 patent suggests this particular amount of 30% aqueous NH4HCO3 solution, and such hindsight cannot properly support an obviousness rejection.  
Applicant’s argument has been fully considered, but are not sufficient to overcome the rejection.  The amount of 200 ml speculated by the Examiner is a reasonable in considering the 100 grams of aluminum C2 to C24-alcoholates and alkanols in 30% aqueous NH4HCO3 (pore forming agent) solution at 90 °C, wherein the alkoxide:H2O ratio of 1:1. Even though Example 1 does not disclose volume of 30% aqueous NH4HCO3 solution used in this process, Example 2 of the `118 patent disclose a process of preparing a highly porous alumina using 514 grams of the same mixed aluminum alcoholate as a starting material employed in Example 1, hydrolyzed with 20% aqueous NH4HCO3 solution, wherein the solution contains 550 grams H2O and 138 grams NH4HCO3, see col. 3, lns. 43-44.   It can be figured out that the volume of the 20% aqueous NH4HCO3 solution in Example 2 is around 690 mL (i.e. 138/20%= 690 mL).  Since only 100 grams of aluminum C2 to C24-alcoholates was used in Example 1, the volume of aqueous NH4HCO3 is reduced proportionally by a factor of 5.14 (514g/100g), to about 134 mL.  Therefore, the amount of NH4HCO3 (pore forming agent) used in Example 1 should be around 40.3 grams (i.e. 134mLx30% =40.2 g).  Therefore, the slurry prepared in Example 1 is about 40 part by weight of the pore forming agent (NH4HCO3) with respect to 100 parts by weight of the metal source aluminum C2 to C24-alcoholates.   Even though Example 1 does not teach using 50 parts by weight or more of the pore forming agent with respect to 100 parts by weight of the metal source in claim 1, the difference is further suggested by the same prior art, which teaches in the two step process the concentration of the compound forming NH3 and/or CO2 (e.g. NH4HCO3) in water can be from above 20%, e.g., 30% up to saturation point, see col. 3, lns. 2-5.  The difference of weight ratio of the pore forming agent and the metal source would be an obvious variation.   
Even if the prior art does not teach these exact amounts, the prior art teaches the general conditions of the claim.  In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  
Generally differences in concentration or dosage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).
"The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05
The decision In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) goes into significant detail about changes in concentration and clearly indicates that the burden is on applicant to show criticality of these changes as a result that is different in kind and not merely different in degree:
"Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al, 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" 
However, even though applicant's modification results in great improvement utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433 ; In re Normann et al., 32 C.C.P.A. (Patents) 1248,150 F.2d 708, 66 USPQ308; In re Irmscher, 32 C.C.P.A. (Patents) 1259,150 F.2d 705, 66 USPQ 314 . More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213 ; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11, 57 USPQ 136 ." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)"
In the absence of unexpected results, one of ordinary skill in the art at the time of the invention would have been motivated to optimize the amount of the components, pyridoxine, magnesium chloride, and folic acid in view of the teachings in Lange and said optimization could have been accomplished by one of ordinary skill in the art through routine experimentation.  Therefore, the combined references considered as a whole would have rendered claims 1-13, and 15 prima facie obvious. Therefore, the rejection is maintained.   

The following rejections are necessitated by the amendment filed 11/12/2021:

Claim Objection
Claim 15 is objected to for containing the phrase “wherein the porous metal oxide consists of porous titania, porous zirconia, or porous alumina”, because “consists of” is an exclusive or close-ended transition phrase for defining a composition, a mixture, or a process, is porous titania, porous zirconia, or porous alumina”. 

Claim Rejections - 35 USC § 102 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2012/0122671 A1 (“the `671 publication”) to Polli et al. 

Claim 15 is drawn to a porous metal oxide, which has a pore volume of 0.3 cm3/g or larger, a specific surface area of 180 m2/g or larger, and an average pore size of 9 nm or larger, wherein the porous metal oxide consists of porous titania, porous zirconia, or porous alumina. 

Claim 1 of the `671 publication discloses a high surface area, high pore volume porous alumina, comprising: aluminum oxide, said alumina having a specific surface area of from about 100 to about 500 m2/g and a total pore volume after calcination at 900 °C for 2 hours of greater than or equal to 1.2 cm3/g, wherein less than or equal to 15% of the total pore volume is contributed by pores having a diameter of less than 10 nm.   Therefore, the `671 publication 2/g reads on 180 m2/g or larger, a total pore volume is greater than or equal to 1.2 cm3/g reads on a pore volume of 0.3 cm3/g or larger, and the total pore volume is contributed by pores having a diameter of less than 10 nm reads on an average pore size of 9 nm or larger.

Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,175,118 (“the `118 patent”) to Wassermann et al. in view of U.S. Patent No. 3,987,155 (“the `115 patent”) to William Ziegenhain, and/or US2012/0122671 (“the `671 .  

Determination of the scope and content of the prior art (MPEP §2141.01)
EXAMPLE 1 of the `118 patent discloses a process of preparing a highly porous alumina having a surface area of about 350 m2 /g, and a pore volume of 1.3 ml/g, wherein the process comprises the step of hydrolyzed 100 g of aluminum C2 to C24-alcoholates and alkanols in 30% aqueous NH4HCO3 solution at 90 °C, wherein the alkoxide: H2O ratio of 1:1.  After 30 minutes the alcohol was drawn off from the slurry phase and the remaining reaction mixture was extracted twice at 90 °C with 80% butanol. The filtered product was dried preliminarily at 110 °C, and subsequently dried for a short time at 550 °C to an Al2O3 content of 78%.  Example 2 of the `118 patent discloses a process of preparing a highly porous alumina using 514 grams of the same mixed aluminum alcoholate as the starting material employed in Example 1, hydrolyzed with 20% aqueous NH4HCO3 solution (550 grams H2O and 138 grams NH4HCO3), see col. 3, lns. 43-44.   In addition, claim 1 of the `118 patent discloses a process of preparing a highly porous alumina having a surface area of about 300 to 420 m2 /g, a bulk density of 0.13 to 0.3 g/ml, and a pore volume of 1.1 to 2.1 ml/g, wherein at least 50% of the pore diameters are less than 1000 Å (100 nm) comprising hydrolyzing an aluminum alcoholate which is an aluminum alkanolate of an alkanol having 1 to 30 carbon atoms at a temperature of 40°C to 90°C in an aqueous solution containing 8 to 30% by weight of a compound which upon drying or activating the alumina formed decomposes to form NH3 or a mixture of NH3 and CO2, said decomposing compound being ammonium carbonate, ammonium bicarbonate, urea, or ammonium acetate, there being used 0.5 to 3 parts by weight of said compounds per 10 parts of aluminum alcoholate, separating the aluminum oxyhydrate paste formed by the hydrolysis from the alcohol phase, and subsequently drying the alumina.
The `115 patent discloses a process of preparing a low-density, high-porosity, high surface area alumina from an aqueous alumina slurry produced by the water hydrolysis of 
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the method of claim 1 and the method of EXAMPLE 1 of the `118 patent is that the prior art teaches the slurry is prepared using 50 parts by weight or more of the pore forming agent with respect to 100 parts by weight of the metal source.  Instead, the `118 patent teaches the slurry is prepared by hydrolyzing 100 g of aluminum C2 to C24-alcoholates (e.g. aluminum isopropoxide) and alkanols in 30% aqueous NH4HCO3 solution (i.e. pore forming agent) without specifying the amount or volume of the 30% aqueous NH4HCO3 solution used in the process.  
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the method of claim 1 would have been obvious over the method of the `118 patent because the difference is further taught and/or suggested by the same prior art.   Specifically, Example 2 of the `118 patent disclose a process of preparing a highly porous alumina using 514 grams of the same mixed aluminum alcoholate as the starting material employed in Example 1, hydrolyzed with 20% aqueous NH4HCO3 solution (550 grams H2O and 138 grams NH4HCO3), see col. 3, lns. 43-44.   The volume of 20% aqueous NH4HCO3 solution used in Example 2 is calculated to be around 690 mL (i.e. 138/20%= 690 mL).  Since only 100 grams of aluminum C2 to C24-alcoholates was used in Example 1, the volume of aqueous NH4HCO3 should be reduced proportionally by a factor of 5.14, to about 134 mL.  Accordingly the amount of NH4HCO3 (pore forming agent) used in Example 1 should be 40.3 grams (i.e. 134mLx30% =40.2 g).  Therefore, the slurry prepared in Example 1 has about 40 part by weight of the pore forming agent NH4HCO3 with respect to 100 parts by weight of the metal source aluminum C2 to C24-alcoholates.   Even though Example 1 does not teach using 50 parts by weight or more of the pore forming agent with respect to 100 parts by weight of the metal source 3 and/or CO2 (e.g. NH4HCO3) in water can be from above 20%, e.g., 30% up to saturation point, see col. 3, lns. 2-5.  Therefore, a using pore forming agent with 50 parts by weight or more of the pore forming agent with respect to 100 parts by weight of the metal source is suggested by the same prior art.  One ordinary skilled in the art would be motivated to modify the ratio of the pore forming agent with respect to the weight of the metal source of claim 1 so as to achieve the concentration of the compound forming NH3 and/or CO2 in water can be from above 20%, e.g., 30% up to saturation point in order to achieve the especially good results for producing a porous metal oxide.   Therefore, the `118 patent would have rendered claim 1 obvious.

In terms of claims 2-3, the `118 patent teaches the organometallic compound is aluminum C2 to C24-alcoholates, an aluminum metal alkoxide.

In terms of claim 4, the `118 patent teaches the pore forming agent is NH4HCO3, which is ammonium salts and bicarbonate salts.

In terms of claim 5, the `155 patent teaches the slurry is prepared using 575 g of alkoxide, 620 g of water, and 975 g of isopropanol were added (i.e. 36 part by weight of the metal source with respect to 100 parts by weight of the aqueous solvent), which reads on claim 5 having 1 part by weight to 50 parts by weight of the metal source with respect to 100 parts by weight of the aqueous solvent, see EXAMPLE VII.

In terms of claim 6, EXAMPLE 1 of the `118 patent discloses a process of preparing a highly porous alumina having a surface area of about 350 m2 /g, and a pore volume of 1.3 ml/g, wherein the process comprises the step of hydrolyzed 100 g of aluminum C2 to C24-alcoholates and alkanols in 30% aqueous NH4HCO3 solution at 90 °C, wherein the alkoxide: H2O ratio of 1:1.  EXAMPLE VII of the `155 patent teaches the slurry is prepared having 36 part by weight of but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).

In terms of claim 7, EXAMPLE 1 of the `118 patent discloses the sintering temperature is 550 °C, which reads on presently claimed sintering temperature in a range of 500°C to 700°C.
In terms of claim 8, the `118 patent teaches the process of sintering preliminarily at 110 °C and subsequently dried at 550 °C.  Optimization of sintering is a routine experimentation and obvious over the prior art teaching unless Applicant can demonstrate unexpected result is achieved through the sintering temperature manipulation.   
In terms of claim 9, the `118 patent teaches at least 50% of the pore diameters are less than 1000 Å (100 nm).
In terms of claim 10, EXAMPLE 1 of the `118 patent teaches the porous metal oxide having a pore volume of 1.3 cm3/g, which reads on the porous metal oxide having a pore volume of 0.3 cm3/g or larger.
In terms of claim 11, EXAMPLE 1 of the `118 patent teaches the porous metal oxide having a specific surface area of 350 m2/g, which reads on the porous metal oxide having a specific surface area of 180 m2/g or larger.

In terms of claim 13, the porous metal oxide is porous zirconia, the `118 patent discloses a process of preparing a highly porous alumina, and the `671 publication teaches the alumina or sulfur tolerant alumina is mixed with other oxide supports like ceria-zirconia, rare-earth oxide-zirconia mixtures etc., see paragraph [0110].  Therefore, porous zirconia can be prepared using the process of preparing porous alumina because it would be obvious for simple substitution of one known element for another to obtain predictable results, MPEP2143§(I)(B).
In terms of claim 15, Claim 1 of the `671 publication discloses a high surface area, high pore volume porous alumina, comprising: aluminum oxide, said alumina having a specific surface area of from about 100 to about 500 m2/g and a total pore volume after calcination at 900 °C for 2 hours of greater than or equal to 1.2 cm3/g, wherein less than or equal to 15% of the total pore volume is contributed by pores having a diameter of less than 10 nm.   Therefore, the `671 publication anticipates claim 15, wherein the porous metal oxide is porous alumina, specific surface area of from about 100 to about 500 m2/g reads on 180 m2/g or larger, a total pore volume is greater than or equal to 1.2 cm3/g reads on a pore volume of 0.3 cm3/g or larger, and the total pore volume is contributed by pores having a diameter of less than 10 nm reads on an average pore size of 9 nm or larger.


Conclusions
Claims 1-13 and 15 are rejected.
Claim 15 is objected to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731